Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments and arguments filed on 01/28/2021 is acknowledged. Rejections and objections not reiterated herein have been withdrawn in view of the claim amendments and/or arguments. Claims 1-9, 11, 13-14 and 16-32 are now pending in this Application. 
Applicant’s Election 
Applicant previously elected Group I, claims 1-25, drawn to a compound of formula (I) and pharmaceutical composition and subgenus with formula (v) 
    PNG
    media_image1.png
    88
    73
    media_image1.png
    Greyscale
 as species in the reply filed on October 5, 2020 is acknowledged.  Claims 1-9, 14 and 16-25 read on the elected subgenus. Claims 26-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2020.
Examination
The subgenus elected by applicants (above) is not allowable. Pursuant to M.P.E.P. §803.02, the search has been performed in regards to compounds of Formula (I) wherein the bicyclic ring is of elected formula (v) as in the previous action and has not been expanded for this action. Examination has been performed in regards to compounds of the prior art below. The search encompasses claims 1-9, 14 and 16-25. The prior art search will not be extended unnecessarily to cover all non-elected species. Claims 11-13, 15 and 26-32 and subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
Claims 1-9, 14 and 16-25 are the subject of this Final Office Action.
            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2-3, 5-7, 9, 14 and 16-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (WO 2014/039899), in view of Goldstein et al. (US 2014/0094459) and of Desai et al. (US 2016/0376277).
This rejection is applied to the elected claim scope of the compounds of formula (I) wherein the bicyclic heterocyclic group is of formula (v).
	Owens teaches the compounds of formula (I) and (II) 
    PNG
    media_image2.png
    218
    172
    media_image2.png
    Greyscale
, particularly Examples 1 through 35. Notable examples are compound of Example 12 
    PNG
    media_image3.png
    255
    153
    media_image3.png
    Greyscale
(p. 69), Example 1 
    PNG
    media_image4.png
    225
    104
    media_image4.png
    Greyscale
(p. 53), Example 5 
    PNG
    media_image5.png
    293
    125
    media_image5.png
    Greyscale
(p. 58), and compound Example 31 
    PNG
    media_image6.png
    180
    179
    media_image6.png
    Greyscale
 (p. 86). Owen teaches pharmaceutical compositions comprising the compound, salt thereof and pharmaceutically acceptable excipients (at least claim 29) and the use of the compounds/compositions as tyrosine kinase inhibitors, in particular BTK inhibitors.
Goldstein teaches the compounds of formula (I) 
    PNG
    media_image7.png
    166
    161
    media_image7.png
    Greyscale
, which are the compounds of formula 
    PNG
    media_image8.png
    301
    198
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    245
    155
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    81
    81
    media_image10.png
    Greyscale
 ,
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
 and
    PNG
    media_image12.png
    80
    80
    media_image12.png
    Greyscale
(at least p. 77-78) and the use of the compounds/compositions as tyrosine kinase inhibitors, in particular BTK inhibitors. See at least compound examples: Example 9
    PNG
    media_image13.png
    281
    225
    media_image13.png
    Greyscale
, Example 10
    PNG
    media_image14.png
    288
    213
    media_image14.png
    Greyscale
, Example 32
    PNG
    media_image15.png
    259
    140
    media_image15.png
    Greyscale
, Example 40 (85 at Table 1)
    PNG
    media_image16.png
    331
    155
    media_image16.png
    Greyscale
, and Example 52 (p. 143)
    PNG
    media_image17.png
    258
    130
    media_image17.png
    Greyscale
.
	Desai teaches the compounds of formula (I) 
    PNG
    media_image18.png
    96
    107
    media_image18.png
    Greyscale
wherein V, W, X, Y and Z are selected from C or N, wherein the bicyclic heterocycle is similarly of formula
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
,  
    PNG
    media_image12.png
    80
    80
    media_image12.png
    Greyscale
,
    PNG
    media_image19.png
    78
    103
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
. The compounds are tyrosine kinase inhibitors, in particular BTK inhibitors. Representative compounds of the prior art Desai are found in Table 1, these include: 

    PNG
    media_image21.png
    319
    137
    media_image21.png
    Greyscale
,
    PNG
    media_image22.png
    322
    142
    media_image22.png
    Greyscale
(#164, p. 104), 
    PNG
    media_image23.png
    288
    170
    media_image23.png
    Greyscale
 and 
    PNG
    media_image24.png
    351
    143
    media_image24.png
    Greyscale
(#192, p. 118). 
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The elected compounds differ from the compounds of formula (I) of Owens or Goldstein in only one way. Owens and Goldstein have a bicyclic heterocycle of formula  
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
 in the place of the bicyclic heterocycle of formula (v) 
    PNG
    media_image1.png
    88
    73
    media_image1.png
    Greyscale
. The elected and prior art compounds inhibit tyrosine kinase, in particular BTK. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

One of ordinary skill in the art is a chemist practitioner with the knowledge and skill of the authors of the references cited to support the examiner's position. The ordinary skilled artisan would have reasonably substituted the bicyclic heterocycle of 
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
of Desai for the bicyclic heterocycle of formula 
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
of the compounds of Owens and of Goldstein since Desai teaches that the bicyclic heterocycles of formula
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
,  
    PNG
    media_image12.png
    80
    80
    media_image12.png
    Greyscale
 and 
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
 are equivalent and replaceable for one another. That is, Desai teaches that substituting the bicyclic heterocycles of formula 
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
 with the structurally similar bicyclic heterocycle of formula
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
 in the structurally similar compounds would have been an obvious modification to provide compounds that inhibit tyrosine kinase, in particular BTK inhibitors. The motivation derives from that the references are in the same field of endeavor for making structurally similar compounds and the compounds share the same activity, inhibiting tyrosine kinase (particularly BTK). There would have been a reasonable expectation of success due to that Desai, Owens and Goldstein teach how to prepare the compounds which share the structurally similar groups.
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) and (d). 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way

Applicant’s arguments were carefully considered but were found unpersuasive. Applicant argues that Desai doesn’t teach that the bicyclic heterocycles of formula (i), (iii) and (v) are equivalent and replaceable for one another. The examiner disagrees because the formula (I) 
    PNG
    media_image18.png
    96
    107
    media_image18.png
    Greyscale
of the BTK inhibitor compounds of Desai encompasses the bicyclic heterocycles of formula (i), (iii) and (v) as alternatives sharing a common use and further, the compound examples made by Desai teach the specific 
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
(i),  
    PNG
    media_image12.png
    80
    80
    media_image12.png
    Greyscale
 (iii) and 
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
(v), and the common use as BTK inhibitors.
Applicant further argues that the compounds of Desai’s formula (I) differ from those of claim 1 of formula (I) in more than just the selection of the bicyclic heterocycle of formula (v). Applicant states that the examples in Desai contain a bicyclic ring system for R2 while in the instant compounds the ring Z is a heterocycloamino which is a monocyclic group. The examiner disagrees in that the compounds of Desai’s formula (I) differ from those of claim 1 of formula (I) in more than just the selection of the bicyclic heterocycle. For example, note that compound #192 
    PNG
    media_image24.png
    351
    143
    media_image24.png
    Greyscale
has only one difference with the claimed compounds, which is the difference in ring Z. Further, Desai is a secondary reference. Owens and Goldstein are the primary references, in which the compounds differ only in the bicyclic heterocycle for which the reference Desai provides teaching and motivation to replace. One of ordinary skill would have selected any of the .  

New grounds of rejection necessitated by amendment
Claim 1, 3-9, 14, 16, 18-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tauton et al. (WO 2012/158843), in view of Barf et al. (WO 2013/010868), Desai et al. (US 2016/0376277), WO 2008/121742, WO 2010/009342, WO 2011/153514 and WO 2013/010380.
This rejection is applied to the elected claim scope of the compounds of formula (I) wherein the bicyclic heterocyclic group is of formula (v) and is necessitated by the amendments to claim 1 to remove compounds with the limitations of claims 4 and 8 previously anticipated by Tauton et al.
Tauton et al. teach the compounds of formula (I) 
    PNG
    media_image25.png
    164
    233
    media_image25.png
    Greyscale
(p. 73 and claim 36) particularly, wherein the bicyclic heterocyle is of formula (i) 
    PNG
    media_image26.png
    112
    113
    media_image26.png
    Greyscale
 . Notable examples are compounds

    PNG
    media_image27.png
    167
    235
    media_image27.png
    Greyscale
(p. 89), 
    PNG
    media_image28.png
    169
    142
    media_image28.png
    Greyscale
(p.90)
    PNG
    media_image29.png
    169
    134
    media_image29.png
    Greyscale
 and
    PNG
    media_image30.png
    167
    133
    media_image30.png
    Greyscale
 (p. 92). Tauton teaches pharmaceutical compositions comprising the compound, salt thereof and pharmaceutically acceptable excipients (at least claim 50) and the use of the compounds/compositions as tyrosine kinase inhibitors, in particular BTK inhibitors (claim 53).
Barf teaches the compounds of formula (I) 
    PNG
    media_image31.png
    272
    145
    media_image31.png
    Greyscale
 (claim 1) and the use of the compounds/compositions as tyrosine kinase inhibitors, in particular BTK 
    PNG
    media_image32.png
    110
    99
    media_image32.png
    Greyscale
, 44 
    PNG
    media_image33.png
    113
    93
    media_image33.png
    Greyscale
, 45 
    PNG
    media_image34.png
    107
    90
    media_image34.png
    Greyscale
 and others.
	Desai teaches the compounds of formula (I) 
    PNG
    media_image18.png
    96
    107
    media_image18.png
    Greyscale
wherein V, W, X, Y and Z are selected from C or N, wherein the bicyclic heterocycle is similarly of formula
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
,  
    PNG
    media_image12.png
    80
    80
    media_image12.png
    Greyscale
,
    PNG
    media_image19.png
    78
    103
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
. The compounds are tyrosine kinase inhibitors, in particular BTK inhibitors. Representative compounds of the prior art Desai are found in Table 1, these include: 

    PNG
    media_image21.png
    319
    137
    media_image21.png
    Greyscale
,
    PNG
    media_image22.png
    322
    142
    media_image22.png
    Greyscale
(#164, p. 104), 
    PNG
    media_image23.png
    288
    170
    media_image23.png
    Greyscale
 and 
    PNG
    media_image24.png
    351
    143
    media_image24.png
    Greyscale
(#192, p. 118).

The references WO 2008/121742 in at least p. 55, 57-59, 61 and 70:
    PNG
    media_image35.png
    292
    441
    media_image35.png
    Greyscale
, WO 2010/009342 in at 
    PNG
    media_image36.png
    164
    369
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    322
    355
    media_image37.png
    Greyscale
 , WO 2011/153514 in at least p. 75-76: 
    PNG
    media_image38.png
    254
    255
    media_image38.png
    Greyscale
 and WO 2013/010380 in at least claims 20-21 
    PNG
    media_image39.png
    141
    529
    media_image39.png
    Greyscale
, provide further teaching and motivation to modify the bicyclic heterocyle of the compounds of Tauton to that claimed of formula (v) 
    PNG
    media_image1.png
    88
    73
    media_image1.png
    Greyscale
 and evidence that this would have been an obvious modification for obtaining similar compounds that are inhibitors of BTK. 
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The elected compounds differ from the compounds of formula (I) of Tauton in only one way. Tauton has a bicyclic heterocycle of formula  
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
 in the place of the bicyclic heterocycle of formula (v) 
    PNG
    media_image1.png
    88
    73
    media_image1.png
    Greyscale
. The elected and prior art compounds inhibit tyrosine kinases, in particular BTK. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)


    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
of the compounds of Tauton with the bicyclic heterocycle of formula
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
of the secondary references since the secondary references teach that the bicyclic heterocycles of formula
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
,  
    PNG
    media_image12.png
    80
    80
    media_image12.png
    Greyscale
 and 
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
 are equivalent and replaceable for one another. That is, the secondary references teach that substituting the bicyclic heterocycle of formula 
    PNG
    media_image11.png
    76
    84
    media_image11.png
    Greyscale
 with the structurally similar bicyclic heterocycle of formula
    PNG
    media_image20.png
    77
    86
    media_image20.png
    Greyscale
 in the structurally similar compounds would have been an obvious modification to provide compounds that inhibit tyrosine kinase, in particular BTK inhibitors. This replacement has been used in the same class of 
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) and (d). 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14 and 16-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two definitions for heterocyclyl of R6 and R7 in claim 1:

    PNG
    media_image40.png
    89
    551
    media_image40.png
    Greyscale

AND

    PNG
    media_image41.png
    92
    579
    media_image41.png
    Greyscale
. This is ambiguous. If the second definition doesn’t pertain to R6 and R7 it should recite to which variable(s) it pertains. 

Conclusion
Claims 1-9, 14 and 16-25 are rejected. No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626